 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   LISA MARIE EWEN,                                    Case No. 1:18-cv-01275-NONE-JDP

10                  Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                         THAT DEFENDANT’S MOTION TO
11          v.                                           REMAND BE GRANTED

12   COMMISSIONER OF                                     ECF No. 22
     SOCIAL SECURITY,
13
                      Defendant.
14

15        Plaintiff Lisa Marie Ewen proceeds in this Social Security appeal unrepresented by
16   counsel. On February 13, 2020, defendant moved to remand the case for further administrative
17   proceedings. Plaintiff has not responded in opposition and the time to do so has now expired.
18   This matter is now ripe for review.
19        In its motion to remand, the Commissioner recognizes that the ALJ did not adequately
20   evaluate the testimony of medical expert Dr. Strahl. ECF No. 22 at 9. Therefore, we
21   recommend that the court grant defendant’s motion to remand for further administrative
22   proceedings under sentence for of 42 U.S.C. § 405(g), so that an ALJ may reevaluate Dr.
23   Strahl’s testimony and take further action as may be necessary to resolve this issue.
24        We submit these findings and recommendations to a United States District Judge under
25   28 U.S.C. § 636(b)(l). Within fourteen days of service of these findings and recommendations,
26   the parties may file written objections with the court. If the parties file such objections, they
27

28


                                                     1
 1    should do so in a document captioned “Objections to Magistrate Judge’s Findings and   `

 2    Recommendations.”

 3
     IT IS SO ORDERED.
 4

 5
     Dated:   March 16, 2020
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8 No. 204.

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
